Citation Nr: 1523963	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  11-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for anaphylaxis due to insect bites.

2.  Entitlement to service connection for residuals associated with hernia repair surgery.

3.  Entitlement to an initial compensable rating for hemorrhoids. 

4.  Entitlement to an initial compensable rating for hypertension.  

5.  Entitlement to an initial compensable rating for status post right little finger fracture.  

6.  Entitlement to an initial compensable rating for status post transurethral resection (bladder disability) prior to December 12, 2013, and in excess of 20 percent thereafter.

7.  Entitlement to an initial compensable rating for left foot plantar fasciitis with status post fracture, calcaneal spur, and pes planus.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to February 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned in a April 2015 Board hearing in Washington, D.C., the transcript of which is included in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  An allergy to insect bites was not noted on entrance to service, the Veteran experienced an allergic reaction to an insect bite during service resulting in hives with continued treatment, and still requires the prescription for an EpiPen following service.

2.  The Veteran does not have a currently diagnosed disability or residuals associated with his hernia repair.   

3.  Throughout the initial rating period on appeal, the Veteran's service-connected hemorrhoids have been manifested by mild or moderate hemorrhoids without objective evidence of large or thrombotic hemorrhoids, excessive redundant tissue, or frequent recurrences.

4.  For the entire initial rating period under appeal, the Veteran's service-connected hypertension has not been manifested continuous medication shown necessary for the control of hypertension with a history of diastolic pressure of predominantly 100 or more.

5.  The Veteran's right hand disability (little finger) is shown to be manifested by loss of extension at the distal interphalangeal joint (DIP) joint, with pain and discomfort especially during periods of cold and wet weather conditions.

6.  For the initial rating period prior to December 12, 2013, the Veteran's service-connected bladder disability has been manifested daytime voiding interval between two and three hours and awakening to void two times per night.

7.  For the initial rating period beginning December 12, 2013, the Veteran's service-connected bladder disability has been manifested by daytime voiding interval between one and two hours and awakening to void two times per night.

8.  For the entire initial rating period on appeal, the Veteran's left foot plantar fasciitis, calcaneal spur, and pes planus have been manifested by increased heel and foot pain with more intense use of his feet such as prolonged walking and standing.


CONCLUSIONS OF LAW

1.  The criteria for service connection for anaphylaxis due to insect bites have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for residuals associated with hernia repair surgery have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2014).

4.  For the entire initial rating period under appeal, the criteria for an initial 10 percent rating, but no more, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.7, 4.104, Diagnostic Code 7101 (2014). 

5.  The criteria for a rating of 10 percent, but no higher, for residuals of a right little finger fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5230, 5227 (2014).

6.  For the initial rating period prior to December 12, 2013, the criteria for a 10 percent rating, but no higher, for the service-connected bladder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

7.  For the initial rating period beginning December 12, 2013, the criteria for a rating in excess of 20 percent rating for the service-connected bladder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2014). 

8.  For the entire initial rating period, the criteria for a 10 percent rating, but no higher, for left foot plantar fasciitis, calcaneal spur, and pes planus have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for anaphylaxis due to insect bites has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the remaining claims on appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated September 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's claims for higher initial evaluations are downstream issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.

The Veteran's service treatment records, post-service treatment records, the April 2015 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in October 2008 and December 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's history was taken and complete examinations were conducted that included specific clinical measures and physical examinations.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the rating issues currently on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of anaphylaxis is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2014); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Anaphylaxis

The Veteran maintains that he first experienced an allergic reaction to an insect bite during service.  The Veteran testified that he has continues to be prescribed an EpiPen following service separation.

The Veteran's service entrance examination is not of record; however, a June 1976 report of medical history, completed by the Veteran at service entrance, does not include any notation regarding an allergy to insect bites.  An April 1994 service treatment record shows that the Veteran was stung by an insect.  In a follow-up July 1994 service treatment record, it was noted that the Veteran was stung by a flying insect; however, the Veteran could not say whether the insect was a bee.  It was further noted that the Veteran developed generalized urticaria and swelling of the tongue.  The Veteran stated that he was not aware of being allergic to anything and stated that he recalled having had numerous bee and wasp stings during childhood and not developing more than a local and minor reaction.  The in-service physician noted that there was "no previous known medical conditions."  The physician noted an impression of "hymenoptera testing."  

In a July 2003 report of medical history, the Veteran noted that he was allergic to insect stings, including from bees, wasps, and hornets.  The examiner noted that in 1994, the Veteran had an allergic reaction to an unknown insect in Panama.  Allergy testing was conducted in 1995 and the Veteran underwent allergy shots from 1995 to 2003.  

In August 2005, the Veteran was referred by his physician in the Flight Medicine clinic for an allergy evaluation.  The physician noted that the Veteran had a systemic reaction to venom in April 1994 when he was stung by a flying venomous insect on the left shoulder and quickly developed pruritic dermatitis, described as hives.  He was seen and treated in the ER with epinephrine and Benadryl with an eventual resolution that same day.  His skin was tested by a military allergist and it was determined that the Veteran was sensitive to venom from wasps, hornets, and yellow jackets.  The physician noted that the Veteran was treated with mixed vespid and venom immunotherapy.  He was reevaluated in 1998 and the Veteran's skin tested positive to yellow jackets, hornets, and wasps.  At that time, in 1998, it was recommended that the Veteran continue treatment for another 2 years.  In 2003, it was recommended that the Veteran discontinue venom immunotherapy.  It was noted that the Veteran still carried an EpiPen with him at all times.  

Post-service treatment records reveal that the Veteran has continued to be prescribed Epinephrine (EpiPen) injections.  See February 2008, September 2008, and November 2010 VA treatment notes showing prescription for Epinephrine 0.3mg, Kit, Injection.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran was not shown to have allergies to insect stings prior to service, was clearly treated for such during service, and continues to require an EpiPen prescription for his insect sting allergies.  Thus, resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection have been met.

Service Connection for Residuals of Hernia Repair

During the April 2015 Board hearing, the Veteran testified that he underwent a trans-abdominal reduction of internal hernia in December 1998.  See Board Hearing Transcript at pg. 11.  The Veteran further testified that he has some soreness in his back and occasionally has slight stomachaches.  Id. at pg. 14.

The Board notes that the Veteran has already been granted service connection for the hernia scar, currently rated as 10 percent disabling.  He is also service-connected for a lumbar spine disability, rated as 10 percent disabling.  

Upon review of the evidence of record, the Board finds that the Veteran does not have any residuals associated with his hernia repair surgery.  Notably, during the April 2015 Board hearing, the Veteran specifically testified that, aside from back pain and occasional stomachaches, he does not have a problem with the hernia.  Further, the Veteran testified that he was uncertain as to whether his back pain was directly related to the effects of the hernia.  See Board Hearing at pg. 15. 

The Veteran also underwent a VA examination in October 2008.  The examiner noted that the Veteran was diagnosed with a hernia in 1998 and underwent trans-abdominal reduction of the internal hernia.  A physical examination of the Veteran's abdomen was no normal and there was no hernia present.  The VA examiner noted that the Veteran had no residual abdominal symptoms since the surgery.  

Post-service treatment records are negative for any residual diagnoses associated with the Veteran's in-service trans-abdominal reduction hernia surgery.  The Board acknowledges the Veteran's complaints of back pain and occasional stomachaches; however, the Board finds that pain alone, to include stomachaches, is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  Further, the Veteran has already been awarded compensation for his back and hernia scar disabilities, which include symptoms of pain.  See 38 C.F.R. § 4.14 (2014) (pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability). 

For these reasons, the Board finds that the evidence does not show that the Veteran has a residual disability associated with his hernia repair surgery, and he has not met the threshold requirement of establishing that he has a current "disability."  As such, the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  Because the preponderance of the evidence is against the claim for service connection for residuals associated with hernia repair surgery, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.



General Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Initial Rating for Hemorrhoids

In a May 2009 rating decision, the Veteran was granted service connection for hemorrhoids and was assigned a noncompensable rating under Diagnostic Code 7336.  38 C.F.R. §4.114.  The Veteran disagreed with the initial rating assigned, and this appeal ensued.

During the April 2015 Board hearing, the Veteran testified that he periodically experienced bleeding, swelling, burning, and itching associated with his external hemorrhoid disability.  He further testified that these symptoms occurred "two or three times a year."  Id. at pg. 40.  The Veteran stated that his doctors have prescribed medication similar to Preparation H, an over-the-counter hemorrhoid medication.  

Under Diagnostic Code 7336, a zero percent rating is warranted when there is mild or moderate symptomatology.  A 10 percent rating is warranted when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran was afforded a VA examination in October 2008.  During the evaluation, the Veteran reported occasional blood in his stool and occasional rectal pain.  The last occurrence of hemorrhoids was noted to be three weeks prior to the examination.  Upon physical examination, the VA examiner noted a present external hemorrhoid with no evidence of bleeding, thrombosis, prolapse, or fissures.  

In a December 2013 VA examination, the Veteran reported symptoms of protrusion, painful defecation, and blood in the stool, occurring one to two times per year.  It was noted that the Veteran did not receive treatment and symptoms resolved within a day.  The examiner noted that the Veteran had mild or moderate hemorrhoids with infrequent occurrence (1 to 2 times per year).  A physical examination revealed no external hemorrhoids, anal fissures, or other abnormalities.  

Post-service treatment records do not address symptoms and/or the frequency of the Veteran's hemorrhoids.

After a careful review of the record, the Board finds that an initial compensable rating is not warranted for the Veteran's hemorrhoid disability under Diagnostic Code 7806.  The service-connected hemorrhoids have been consistently manifested by mild or moderate hemorrhoids without objective evidence of large or thrombotic hemorrhoids, excessive redundant tissue, or frequent recurrences.  See October 2008 and December 2013 VA examination reports.  Findings of fissures were also not detected upon the VA examinations.  Additionally, the Veteran has specifically reported that his hemorrhoids occur two to three times a year, which the Board finds to more nearly approximate infrequent recurrences.  For these reasons, the Board finds that the Veteran's hemorrhoid disability does not more nearly approximate a compensable rating for the entire rating period on appeal.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review of the evidence of record, both lay and medical, the Board finds that no other diagnostic code are applicable to the Veteran's hemorrhoid disability.

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for the hemorrhoids for the entire initial rating period on appeal.

Initial Rating for Hypertension

The Veteran essentially contends that his hypertension is manifested by symptomatology more nearly approximating a rating in excess of the current noncompensable rating assigned under 38 C.F.R. § 4.104, Diagnostic Code 7101.

For hypertensive vascular disease, with diastolic pressure of predominantly 100 or more, or with systolic pressure predominantly 160 or more, or where continuous medication is shown necessary for the control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a 10 percent rating is assigned. With diastolic pressure predominantly 110 or more, or with systolic pressure predominantly 200 or more, a 20 percent rating is warranted.  With diastolic pressure predominantly 120 or more, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

The Board has reviewed all of the evidence of record, both lay and medical, and finds that resolving all reasonable doubt in the Veteran's favor, hypertension more nearly approximate a 10 percent rating under Diagnostic Code 7101 for the entire initial rating period under appeal.  

The Veteran was officially discharged from service in February 2009, but filed his claim for service connection for hypertension in September 2008.  VA treatment records reflect that the Veteran's blood pressure was 166/97 in January 2009; 122/83 in March 2009; 162/100 in April 2009; 145/100 in May 2009; 163/102, 157/105 and 147/94 in October 2009; 126/81 in October 2010; 133/88 in September 2011; 138/86 in February 2012; 123/78 in January 2013; 122/69 in October 2013; 138/91 in January 2014; 146/94 in July 2014; 119/72 in August 2014; 128/81 in September 2014; 133/84 in October 2014; 142/90 in February 2015; and 118/75 in March 2015.

In an October 2008 VA examination, it was noted that the Veteran had been diagnosed with hypertension during routine testing in service.  He was currently on medication and his response to treatment was noted as "fair."  Upon examination, the Veteran's blood pressure was 160/100; 162/100; and 150/100.  

In the most recent December 2013 VA examination report, the VA examiner reported blood pressure readings of 127/79, 116/69, and 119/76.

During the April 2015 Board hearing, the Veteran testified that he often monitors his blood pressure at home.  He stated that his blood pressure was "normally" around 140 over 70 or 80.  See Board Hearing Transcript at pgs. 17-18.

Upon review of all the evidence of record, both lay and medical, the Board finds that resolving any doubt in the Veteran's favor, the evidence supports the assignment of a 10 percent rating for hypertension.  The evidence shows that the Veteran has been on continuous medication for hypertension.  At the time of the October 2008 VA examination all three blood pressure readings shows diastolic blood pressure of 100.  It was indicated that his response to treatment up to that point was fair.  Thereafter, the evidence shows that diastolic pressures were not predominantly 100 or more, or systolic pressures were not predominantly 160 or more.  The Board finds that the evidence supports a finding of continuous medication necessary for the control of hypertension with a history of diastolic blood pressure predominantly 100 or more.  The Board finds that the weight of the evidence does not demonstrate diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more and a rating in excess of 10 percent is not warranted.  As noted above, in April 2015, the Veteran testified that his blood pressure readings at home are normally within between 140/70 or 140/80.  

For these reasons and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hypertension disability more nearly approximates a 10 percent rating, but no more.  

Initial Rating for Right Little Finger

The Veteran essentially contends that his right little finger disability is manifested by symptomatology more nearly approximating a rating in excess of the current noncompensable (zero percent) rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5230. 

Under Diagnostic Code 5230, a maximum zero percent rating is assigned for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a.

A maximum zero percent rating is assigned under Diagnostic Code 5227 for favorable or unfavorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2014).  A Note to Diagnostic Code 5227 provides that evaluation as amputation should be considered and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angulation of a bone.  38 C.F.R. § 4.71a, Diagnostic Code 5216 (2014).  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis. 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, multiple involvements of the metacarpal and carpal joints of the upper extremities are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2014).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In an October 2008 VA examination, the examiner noted that the Veteran injured his right little finger in service.  It was further noted that the Veteran's finger healed with a slight loss of extension to the DIP joint.  The Veteran denied any pain or other sequelae.   Upon physical examination of the finger, the VA examiner noted that the Veteran's little finger was ankylosed and the Veteran had lost the ability to fully extend by 20 degrees, although he was able to extend the finger manually.  

In the December 2013, the Veteran reported that he has pain in the little finger especially in cold and damp weather conditions.  The Veteran reported that the pain in his finger "hampers his work."  The Veteran denied any pain to other parts of the hand.  Upon physical examination, the examiner noted that the Veteran did not have ankylosis of any finger.  There was no swelling, but it was noted that there was slight inward bending and small amount of pain of the distal phalange of the right little finger.  X-rays showed right little finger arthritis.  The examiner then stated that he was unable to give an opinion to functional capacity loss due to the fact that the functional capacity loss is mere speculation and at this time as the Veteran was not having a flare-up.

During the April 2015 Board hearing, the Veteran testified that he had some pain and discomfort in the little finger, but otherwise normal strength and no numbness.  

As discussed above, a noncompensable rating is the maximum rating under Diagnostic Code 5230.  A noncompensable rating is also the maximum rating under Diagnostic Code 5227 for ankylosis of the little finger.  Thus, no increased schedular evaluation is warranted under these diagnostic codes.

Despite the lack of evidence of extreme unfavorable ankylosis or amputation of the right little finger, the Board finds that a rating of 10 percent is warranted pursuant to the DeLuca criteria, based upon the inward bending of the distal phalange of the right little finger and the loss of the ability to fully extend by 20 degrees.  Further, the Veteran has complained of increased pain on motion and discomfort during flare-ups, which affect his ability to grasp.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). 

The Board is cognizant of the amputation rule, which states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2014).  As stated above, amputation of the little finger at the proximal interphalangeal joint warrants a 10 percent rating pursuant to Diagnostic Code 5156.  The record shows no evidence of amputation or symptoms that would warrant assigning a rating based on amputation.  Therefore, a rating in excess of 10 percent is not warranted.

Rating for Bladder Disability

The Veteran contends that a compensable rating is warranted for his service-connected bladder disability prior to December 12, 2013, and in excess of 20 percent thereafter.  The Board notes that the Veteran has already been granted service connection for erectile dysfunction as secondary to the service-connected bladder disability.

The Veteran's bladder cancer is rated under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  For malignant neoplasms of the genitourinary system, a 100 percent rating is assigned.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, prostate cancer residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.

In the instant case, there is no renal dysfunction shown and, therefore, the Veteran's bladder cancer residuals are rated as voiding dysfunction.  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is assigned when the wearing of absorbent materials that must be changed less than two times per day is required; a 40 percent rating is assigned when the wearing of absorbent materials that must be changed two to four times per day is required; and a 60 percent rating is assigned when the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is required. 

Urinary frequency is rated 10 percent with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for a daytime voiding interval less than one hour, or; awakening to void five or more times per night. 

Obstructed voiding warrants a maximum schedular rating of 30 percent for urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating is assigned for less severe symptoms.  38 C.F.R. § 4.115a.

In October 2008, the Veteran was afforded a VA genitourinary examination.  The examiner noted that the Veteran had undergone transurethral resection of bladder cancer in 1998 and an appendectomy, and had no recurrence since.  Urinary symptoms were noted to include daytime voiding intervals between 2 to 3 hours and 2 voidings per night.  Urgency, difficulty starting stream, dribbling, and straining to urinate were not noted.  The examiner stated that he Veteran had "no residual abdominal or bladder symptoms since his surgeries."   

In the December 2013 VA examination report, the examiner noted that the Veteran's cystoscopy in 2012 was negative for recurrence of bladder cancer.  He was now cancer free for 17 years, without adverse sequelae from treatment.  During the evaluation, the Veteran reported that his urinary stream was weaker, and daily urinary frequency had increased to every 1 to 2 hours, with 2 nighttime voidings. Although the Veteran was noted to have a voiding dysfunction, there was no urine leakage and the Veteran's voiding dysfunction did not require the use of an appliance.  There were no urinary tract or kidney infections noted.  

During the April 2015 Board hearing, the Veteran testified that his urinary stream was weak and that he used the bathroom about every 2 hours.  At night, the Veteran stated that he would go to the bathroom 1 or 2 times.  See Board Hearing Transcript at pg. 22.  The Veteran also denied wearing absorbent materials.  Id. at 20.

Upon review of all the evidence of record, both lay and medical, the Board finds that a rating of 10 percent is warranted for the rating period prior to December 12, 2013.  The Board notes that at no time during the appeal period has there been any evidence of local reoccurrence or metastasis of bladder cancer, renal dysfunction, or urinary tract infections, and the Veteran has not contended that such have been present.  Therefore, the Veteran's bladder cancer residuals are rated as voiding dysfunction.

Throughout the rating period, the medical evidence of record does not suggest that the Veteran had any urine leakage, post-surgical urinary diversion, urinary incontinence or stress incontinence, and the Veteran was not required to wear absorbent materials.  There is also no evidence of obstructed voiding.  

The evidence prior to December 12, 2013 shows that the Veteran's daytime voiding interval was between two and three hours and that he awakened to void two times per night.  Beginning December 12, 2013, the evidence demonstrates that Veteran's daytime voiding interval was between one and two hours and that he awakened to void two times per night.  

For these reasons, the Board finds that a 10 percent rating, but no higher, for the rating period prior to December 12, 2013 is warranted.  The Board further finds that beginning December 12, 2013 a rating in excess of 20 percent is not warranted.  

Left Foot Disability 

The Veteran contends that his left foot disability, diagnosed as plantar fasciitis, calcaneal spur, and pes planus warrants a compensable rating.  He specifically contends that, despite the use of orthotics, he has increased symptoms of pain in the heel and foot with increased use, especially with prolonged walking and standing while at work.  See April 2015 Board Hearing Transcript at pg. 23.    

The Veteran's left foot plantar fasciitis and calcaneal spur are properly rated by analogy under Diagnostic Code 5276.  The Veteran's pes planus is also appropriately rated under Diagnostic Code 5276.  Diagnostic Code 5276 provides ratings for acquired flat foot (pes planus).  A zero percent (noncompensable) rating is warranted for mild symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate acquired flat feet; weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a. 

After review of the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating, and no higher, for the Veteran's left foot disability is warranted for the entire initial rating period on appeal.

The Veteran was afforded a VA examination in October 2008.  The Veteran reported developing left heel pain in service after running or walking.  He was evaluated and diagnosed with plantar fasciitis.  X-rays in service showed a calcaneal spur.  The Veteran reported ongoing pain and discomfort with running at the heel.  The Veteran also reported mild flare-ups which were precipitated by running and walking and alleviated with rest.  Upon physical examination, the Veteran's gait was normal and there was normal weightbearing.  There was tenderness at the base of the heel and the examiner noted that there was evidence of flatfoot.  The weight bearing line was not over the medial to great toe; however, the Veteran did have loss of arch.  There was no abnormal pronation.  

During a December 2013 VA examination, the examiner noted that the Veteran underwent partial plantar fasciotomy with excision of plantar heel spur of the left foot in March 2009.  The Veteran also was noted to have undergone heel spur removal of the left foot in March 2009.  Upon physical examination, the examiner noted that the Veteran did not have hammer toes, hallux rigidus, claw foot, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones of the left foot.  It was noted that the Veteran wore orthotics for flat feet.  Upon physical examination, there was no pain on use of feet or pain on manipulation.  There was no indication of swelling and or marked pronation of the left foot.  The weight bearing line also did not fall over or medial to the great toe.  It was noted that the Veteran did not have inward bowing of the Achilles tendon.  


During the April 2015 Board hearing, the Veteran testified that, despite the use of orthotics and safety boots, he has increased left foot pain with prolonged standing and walking, especially while at work.  See Board Hearing Transcript at pgs. 23-24.  

Under Diagnostic Code 5276 mild symptoms relieved by built up shoe or arch support are noncompensable.  38 C.F.R. § 4.71a.  In this case, the evidence shows that the Veteran's use of orthotics in his shoes did not relieve the foot pain he experienced with prolonged standing or walking, especially while at work.  The Board has considered both the lay and medical evidence.  The Board finds the lay evidence is competent, probative and credible.  For this reason, the Board finds that the Veteran's left foot disability more nearly approximates the criteria for moderate symptoms evaluated as 10 percent disabling. 38 C.F.R. § 4.7.

The Board further finds that a higher or separate rating is not warranted under Diagnostic Code 5277 (bilateral weak foot characterized by musculature atrophy, disturbed circulation and weakness), Diagnostic Code 5278 (acquired claw foot or pes cavus), Diagnostic Code 5279 (anterior metatarsalgia or Morton's disease), Diagnostic Code 5280 (hallux valgus), Diagnostic Code 5281 (unilateral hallux rigidus), Diagnostic Code 5282 (hammer toe), or Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones).  The October 2008 and December 2013 VA examination reports showed that the Veteran did not have evidence of weak foot, claw foot, pes cavus, Morton's metatarsalgia, hallux valgus, hallux rigidus, or hammertoe of the left foot.  X-rays did not reflect malunion or nonunion of the tarsal or metatarsal bones of the left foot.  A higher rating under Diagnostic Code 5276 is not warranted as the weight of the evidence does not demonstrate pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation which is not improved by orthopedic shoes or appliances.  

For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of the competent lay and medical evidence for the entire initial rating period supports a 10 percent rating, and no higher, for left foot plantar fasciitis, calcaneal spur, and pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected hemorrhoids is adequate in this case.  Here, the schedular rating criteria used to rate the Veteran's hemorrhoids reasonably describe and assess the Veteran's disability level and symptomatology.  The lay and medical evidence fails to show anything unique or unusual that would render the schedular criteria inadequate.  Throughout the initial rating period on appeal, the Veteran's service-connected hemorrhoids are manifested by mild or moderate hemorrhoids occurring two to three time a year, without objective evidence of large or thrombotic hemorrhoids, excessive redundant tissue, or frequent recurrences.  

The Veteran's hypertension has not been manifested by diastolic pressure of predominantly 110 or more, or with systolic pressure predominantly 200 or more. The schedular rating criteria specifically provide ratings for hypertensive vascular disease, including hypertension.  See 38 C.F.R. § 4.3, Diagnostic Code 7101.

Moreover, as noted above, the 10 percent ratings assigned for the Veteran's right little finger disability is the maximum rating that could be assigned under the amputation rule.

The Veteran's symptomatology associated with his bladder cancer is fully addressed by the rating criteria.  In this regard, for the entire initial rating period prior to December 12, 2013, the Veteran's service-connected bladder disability has been manifested daytime voiding interval between two and three hours and awakening to void two times per night.  Beginning December 12, 2013, the Veteran's bladder disability has been manifested by daytime voiding interval between one and two hours and awakening to void two times per night.

The Veteran's left foot disability has been manifested by pain, tenderness, and increased pain with use of the foot, especially with prolonged walking and standing.  The schedular rating criteria provides for ratings based on these symptoms and manifestations.

The schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's hemorrhoid, hypertension, finger, bladder, and left foot disability picture and therefore referral for consideration of extraschedular ratings is not warranted. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the April 2015 Board hearing, the Veteran testified that he was currently employed at an auto skill center.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.
ORDER

Service connection for anaphylaxis due to insect bites is granted.

Service connection for residuals associated with hernia repair surgery is denied.

An initial compensable rating for hemorrhoids is denied.  

An initial 10 percent rating, but no higher, for hypertension is granted.

An initial rating of 10 percent, but no higher, for residuals of a right little finger fracture is granted.

For the initial rating period prior to December 12, 2013, a 10 percent rating, but no higher, for status post transurethral resection (bladder disability) is granted.

For the initial rating period beginning December 12, 2013, a rating in excess of 20 percent for status post transurethral resection (bladder disability) is denied.  

An initial 10 percent rating, but no higher, for left foot plantar fasciitis with status post fracture, calcaneal spur, and pes planus is granted.  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


